Dorsey, J.,
delivered the opinion of this court.
The ground of the special demurrer, filed in this case to the appellants plea of limitations, is, that blanks were left in the plea, in its allegation of the time when the judgment was rendered, on which the scire facias, in the case before us, had issued. The allegation, in which the blanks are left, forms a customary part of such a plea, and cannot be regarded as a wholly immaterial part of it. It is repugnant to nothing which precedes or succeeds it; and is an appropriate allegation in connection with the judgment to which it relates. The omission to fill up the blanks in question, we therefore think, formed a fit subject for a special demurrer.
JUDGMENT AFFIRMED.